           Case 1:18-cr-00282-VEC Document 271 Filed 04/01/21 Page 1 of 3
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
UNITED STATES DISTRICT COURT                                             DATE FILED: 4/1/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA,                                    :
                                                              :
                 -against-                                    : 18-CR-282 (VEC)
                                                              :
 LUIS SOTO,                                                   :     ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X
VALERIE CAPRONI, United States District Judge:

       WHEREAS Mr. Soto is scheduled to be resentenced on Thursday, April 15, 2021, at

11:00 A.M.;

       WHEREAS Mr. Soto is still in transit to a New York-based correctional facility; and

       WHEREAS Mr. Soto is required to quarantine for two weeks upon arrival at the facility;

       IT IS HEREBY ORDERED that the resentencing is adjourned to Tuesday, May 11,

2021, at 2:00 P.M. The resentencing will be held in Courtroom 443 of the Thurgood Marshall

United States Courthouse, located at 40 Foley Square, New York, New York 10007.

       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that interested members of the public may attend the

resentencing by dialing 1-888-363-4749, using the access code 3121171 and the security code

0282. All of those accessing the hearing are reminded that recording or rebroadcasting of the

proceeding is prohibited by law.
       Case 1:18-cr-00282-VEC Document 271 Filed 04/01/21 Page 2 of 3




SO ORDERED.
                                             _________________________________
Date: April 1, 2021                          VALERIE CAPRONI
      New York, NY                           United States District Judge




                                    2 of 3
         Case 1:18-cr-00282-VEC Document 271 Filed 04/01/21 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                               3 of 3
